Title: From Thomas Jefferson to Robert Smith, 31 March 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Monticello Mar. 31. 05.
                  
                  Your favor of the 27th. was recieved yesterday proposing to advance Lieutenants Sterett and Hull to be captains, nobody feels more strongly than I do the desire of encouraging by just rewards the enterprize of our officers, and especially should I be gratified by the promotion of Lt. Sterett who first taught our countrymen that they were more than equal to the pirates of the Mediteranean. but I have not here the means of knowing what is the number of Captains the laws permit us to have, nor whether we already have them. I remember that by one act we were to reduce the number to nine; but whether the small vessels added to our navy allows additional captains I know not; nor do I recollect with sufficient certainty the number we have. I have however signed the commissions, because you have I presume satisfied yourself that the measure is both proper & lawful, or you can satisfy yourself, having all the means at hand. if it be clearly allowed by the law, you will deliver the commissions. if it be doubtful it will be better to take time to consider & consult about it; as to have to revoke the measure would do much more harm than the taking time to keep in the right.
                  I shall leave this on my return within a fortnight & would wish nothing to be sent me after the departure of next Friday’s post (Apr. 5.) Accept my affectionate salutations and assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               